                                      '\


... ...                                                                                                                                                 25
     AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                     Page I of I



                                           UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                           v.                                           (For Offenses Committed On or After November I, 1987)


                           Udiel Sanchez-Antonio                                        Case Number: 3:19-mj-20884

                                                                                        Emily Crowley Bahr
                                                                                        Defendant's Attorney


     REGISTRATION NO. 83333298
     THE DEFENDANT:
      IZl pleaded guilty to count(s) 1 of Complaint
                                                ~~~--"~~~~~~~~~~~~~~~~~~~~~~~~~



      D was found guilty to count(s)
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
     Title & Section                   Nature of Offense                                                                 Count Number(s)
     8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                        1

      D The defendant has been found not guilty on count(s)                    ~~~~~~~~~~~~~~~~~~~




      D Count(s)       ~~~~~~~~~~~~~~~~~~
                                                                                         dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                   ~ TIME SERVED                                    D                                         days

      ~ Assessment: $10 WAIVED            ~ Fine: WAIVED
      IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant's possession at the time of arrest upon their deportation or removal.
      D Court recommends defendant be deported/removed with relative,                            charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Friday, February 15, 2019
                                                                                    Date of Imposition of Sentence



                                                                                    HO 0    BLE KAREN S. CRAWFORD
                                                          FILED                     UNITED STATES MAGISTRATE JUDGE

                                                     I Feb 15 2019
    Clerk's Office Copy                            CLERK, U.S. DISTRICT COURT                                                        3:19-mj-20884
                                                SOUTHERN DISTRICT OF CALIFORNIA
                                                BY         s1 ericas       DEPUTY
